 

 

Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of January 29, 2019,
between CANNASSIST, LLC, a Massachusetts limited liability company (the
“Borrower”), with an address at 2131 Washington Street, Boston, MA 02119, and
CLS HOLDINGS USA, INC., a Nevada corporation (the “Lender”), with an address at
11767 S. Dixie Highway, Suite 115, Miami, FL 33156.

 

The Borrower and the Lender, with the intent to be legally bound, agree as
follows:

 

1.  Loan. The Lender is making a line of credit loan in the principal amount of
up to FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00) (the “Loan”) to the
Borrower subject to the terms and conditions and in reliance upon the
representations and warranties of the Borrower set forth in this Agreement. The
Loan is or will be evidenced by a secured promissory note of the Borrower, which
shall be personally guaranteed by the principals of Borrower identified therein,
and all renewals, extensions, amendments and restatements thereof (collectively,
the “Note”) acceptable to the Lender, which shall set forth the interest rate,
repayment and other provisions, the terms of which are incorporated into this
Agreement by reference. The initial amount of the Loan advanced on the date
hereof shall be $150,000.00 (the “Initial Proceeds”). Additional advances (the
“Additional Proceeds”) shall be made at the request of the Borrower but at the
sole discretion of the Lender. Advances under the Loan shall end upon the
earlier of June 30, 2019 or the date upon which all amounts advanced, together
with accrued interest and any other amounts due hereunder, have been paid in
full.

 

2.  Security.  The security for repayment of the Loan shall include but not be
limited to the Collateral as defined in that certain Security Agreement dated as
of the date hereof between the Borrower and the Lender (the “Security Agreement”
and, together with such other pledge agreements, control agreements and other
instruments provided for in the Security Agreement, the “Security Documents”),
which shall secure repayment of the Loan, the Note and all other loans,
advances, debts, liabilities, obligations, covenants and duties owing by the
Borrower to the Lender, of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument,
(ii) arising under any agreement, instrument or document, (iii) for the payment
of money, (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, and (v) any amendments,
extensions, renewals and increases of or to any of the foregoing, and all costs
and expenses of the Lender incurred in the documentation, negotiation,
modification, enforcement, collection and otherwise in connection with any of
the foregoing, including reasonable attorneys’ fees and expenses (hereinafter
referred to collectively as the “Obligations”).

 

This Agreement, the Note, the Security Documents and all other agreements and
documents and/or delivered pursuant hereto, as each may be amended, modified,
extended or renewed from time to time, are collectively referred to as the “Loan
Documents.” Capitalized terms not defined herein shall have the meanings
ascribed to them in the Loan Documents.

 

3.  Representations and Warranties.  The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct:

 

3.1.     Existence, Power and Authority.  The Borrower is duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts and has the power and authority to own and operate its assets and
to conduct its business as now or proposed to be carried on, and is duly
qualified, licensed and in good standing to do business in all jurisdictions
where its ownership of property or the nature of its business requires such
qualification or licensing. The Borrower does not have any wholly owned or
partially owned subsidiaries. The Borrower is duly authorized to execute and
deliver the Loan Documents, all necessary

 

 

--------------------------------------------------------------------------------

 

 

action to authorize the execution and delivery of the Loan Documents has been
properly taken, and the Borrower is and will continue to be duly authorized to
borrow under this Agreement and to perform all of the other terms and provisions
of the Loan Documents.

 

3.2.     Financial Statements.  Borrower has delivered or caused to be delivered
to the Lender its unaudited balance sheet, income statement and statement of
cash flows at and for the year ended December 31, 2017, and its unaudited
balance sheet, income statement and statement of cash flows for the nine months
ended September 30, 2018 (collectively, the “Historical Financial Statements”).
The Historical Financial Statements were prepared from the books and records of
the Borrower, are true, complete and accurate in all material respects, and
fairly present the financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of the Borrower’s operations
for the periods specified therein. The Historical Financial Statements have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) consistently applied from period to period, subject in the case of
interim unaudited statements to normal year-end adjustments (that will not be
material in either type or amount) and to the absence of notes.

 

3.3.     No Material Adverse Change.  Since the date of the most recent
Financial Statements (as hereinafter defined), the Borrower has not suffered any
damage, destruction or loss, and no event or condition has occurred or exists,
which has resulted or could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operation.

 

3.4.     Binding Obligations.  The Borrower has full power and authority to
enter into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Manager, as may be required by
law, charter, other organizational documents or agreements; and the Loan
Documents, when executed and delivered by the Borrower, will constitute the
legal, valid and binding obligations of the Borrower enforceable in accordance
with their terms.

 

3.5.     No Defaults or Violations.  There does not exist any Event of Default
under this Agreement or any default, breach or violation by the Borrower of or
under any of the terms, conditions or obligations of: (i) its certificate of
organization, regulations or operating agreement of the Borrower; (ii) any
indenture, mortgage, deed of trust, franchise, permit, contract, agreement, or
other instrument to which it is a party or by which it is bound; or (iii) any
law, ordinance, regulation, ruling, order, injunction, decree, condition or
other requirement applicable to or imposed upon it by any law, the action of any
court or any governmental authority or agency (except solely to the extent that
the nature of Borrower’s business violates the Controlled Substances Act); and
the consummation of this Agreement and the transactions set forth herein will
not result in any such default or violation or Event of Default.

 

3.6.     Title to Assets.  The Borrower has good and marketable title to the
assets reflected on the most recent Financial Statements, free and clear of all
liens and encumbrances, except for (i) current taxes and assessments not yet due
and payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements, and (iii) those
liens or encumbrances, if any, specified on Schedule 3.6 to this Agreement.

 

3.7.     Litigation.  There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operations
and there is no basis known to the Borrower for any action, suit, proceeding or
investigation which could result in such a material adverse change, except such
litigation specified on Schedule 3.7 to this Agreement.

 

3.8.     Tax Returns.  The Borrower has filed all returns and reports that are
required to be filed by it in connection with any federal, state or local tax,
duty or charge levied, assessed or imposed upon it or its property or withheld
by it, including income, unemployment, social security and similar taxes, and
all of such taxes have been either paid or adequate reserve or other provision
has been made therefor.

 

-2-

--------------------------------------------------------------------------------

 

 

3.9.     Environmental Matters. The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. No litigation or proceeding arising
under, relating to or in connection with any Environmental Law is pending or, to
the best of the Borrower’s knowledge, threatened against the Borrower, any real
property which the Borrower holds or has held an interest or any past or present
operation of the Borrower. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or to the best of the
Borrower’s knowledge has occurred, on, under or to any real property in which
the Borrower holds or has held any interest or performs or has performed any of
its operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

3.10.     Intellectual Property. The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.

 

3.11.     Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 

3.12.     Compliance with Laws. The Borrower is, and will remain, in compliance
in all material respects with all applicable laws, rules and regulations
relating to the Borrower’s business, including without limitation federal, state
and local laws, rules and regulations (including licensure requirements)
relating to the operation of a cannabis cultivation facility and manufacturing
facility. Notwithstanding the foregoing, Lender acknowledges that the nature of
Borrower’s business and use of the Loan proceeds is in direct violation of
federal laws with regard to growing, cultivating, dispensing, infusing
possessing, using and selling cannabis and that Borrower will not be able to
comply with such federal laws.

 

3.13.     Disclosure. None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement, or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.

 

4.  Affirmative Covenants.  The Borrower agrees that from the date of execution
of this Agreement until all Obligations have been paid in full and any
commitments of the Lender to the Borrower have been terminated, the Borrower
will:

 

4.1.     Books and Records. Maintain books and records in accordance with GAAP
and give representatives of the Lender access thereto at all reasonable times
with prior notice, including permission to examine, copy and make abstracts from
any of such books and records and such other information as the Lender may from
time to time reasonably request, and the Borrower will make available to the
Lender for examination copies of any reports, statements and returns which the
Borrower may make to or file with any federal, state or local governmental
department, bureau or agency.

 

-3-

--------------------------------------------------------------------------------

 

 

4.2.     Interim Financial Statements; Certificate of No Default. Furnish the
Lender within forty-five (45) days after the end of each quarter the Borrower’s
Financial Statements for such period, in reasonable detail, certified by an
authorized officer of the Borrower, prepared in accordance with GAAP
consistently applied from period to period, and reviewed by the Borrower’s
auditor. The Borrower shall also deliver a certificate as to its compliance with
applicable financial covenants (containing detailed calculations of all
financial covenants) for the period then ended and whether any Event of Default
exists, and, if so, the nature thereof and the corrective measures the Borrower
proposes to take. In addition, Borrower shall also deliver to the Lender on a
monthly basis, accounts receivable aging reports and accounts payable aging
reports within thirty (30) days of the close of each calendar month. As used in
this Agreement, “Financial Statements” means the Borrower’s balance sheets,
income statements and statements of cash flows for the year, month or quarter
together with year-to-date figures and comparative figures for the corresponding
periods of the prior year, as reviewed by the Borrower’s auditor (with respect
to interim periods) and as audited by the Borrower’s auditor (with respect to
year-end periods), together, in the cases of year-end financial statements, with
an unqualified audit report of the Borrower’s auditor.

 

4.3.     Annual Financial Statements. Furnish the Borrower’s Financial
Statements to the Lender within ninety (90) days after the end of each fiscal
year. Those Financial Statements will be prepared on an audited basis in
accordance with GAAP by the independent certified public accountant selected by
the Borrower and reasonably satisfactory to the Lender. Audited Financial
Statements shall contain the unqualified opinion of an independent certified
public accountant and all accountant examinations shall have been made in
accordance with GAAP consistently applied from period to period.

 

4.4.     Annual Financial Statement Projections. Borrower shall deliver to
Lender annually, but not later than January 31, its projected financial
statements for the upcoming fiscal year.

 

4.5.     Payment of Taxes and Other Charges. Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Lender in
its reasonable discretion.

 

4.6.     Maintenance of Existence, Operation and Assets. Do all things necessary
to (i) maintain, renew and keep in full force and effect its organizational
existence and all rights, permits and franchises necessary to enable it to
continue its business as currently conducted; (ii) commence and continue in
operation in substantially the same manner as at proposed; (iii) keep its
properties in good operating condition and repair; and (iv) make all necessary
and proper repairs, renewals, replacements, additions and improvements thereto.

 

4.7.     Insurance. Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts, as is customary for
established companies engaged in the same or similar business and similarly
situated. In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.

 

4.8.     Compliance with Laws. Comply with all laws applicable to the Borrower
and to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to the operation of a cannabis business
in Massachusetts, employment practices, employee benefits or environmental,
occupational and health standards and controls). Notwithstanding the foregoing,
Lender acknowledges that the nature of Borrower’s business and use of the Loan
proceeds is in direct violation of federal laws with regard to growing,
cultivating, dispensing, infusing possessing, using and selling cannabis and
that Borrower will not be able to comply with such laws.

 

4.9.     Additional Reports. Provide prompt written notice to the Lender of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect

 

-4-

--------------------------------------------------------------------------------

 

 

thereto): (i) any Event of Default or any event, act or condition which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default, (ii) any litigation filed by or against the Borrower seeking damages
in excess of $10,000.00, or (iii) any event which might result in a material
adverse change in the business, assets, operations, condition (financial or
otherwise) or results of operation of the Borrower.

 

4.10     Use of Proceeds. Use the Initial Proceeds of the Loan exclusively for
the payment of rent under the Borrower’s existing lease, the payment of fees and
expenses associated with obtaining the required state and local licenses to
operate a cannabis grow at the Borrower’s leased premises, the development of
construction plans for the cannabis grow (which shall be subject to the approval
of the Lender), the payment of professional fees associated with the foregoing,
and such other uses as may be approved by the Lender. In all cases except
payment of rent under the Borrower’s existing lease, use of the Initial Proceeds
shall also be subject to prior approval of the Lender, which approval shall not
be unreasonably withheld. The use of Additional Proceeds shall be subject to the
approval of the Lender, in its sole discretion. Proceeds may not be used to pay
management salaries, affiliates, or for any other purpose not approved by
Lender. If the proceeds of the Loan exceed the amount Borrower needs for the
approved uses, the excess amount shall remain in the Borrower entity and be used
as jointly determined by Borrower and Lender. Once Borrower commences using the
proceeds of the Loan, Borrower shall provide monthly reports to Lender
reflecting on a line item basis how the proceeds of the Loan are being spent.
Each report shall show monthly expenditures by line item and year-to-date
expenditures by line item. Lender shall have the right to audit such reports, at
its option and at Borrower’s cost, to confirm that all proceeds of the Loan are
being spent in accordance with this Section of the Agreement.

 

5.  Negative Covenants.  The Borrower covenants and agrees that from the date of
this Agreement until all Obligations have been paid in full, and any commitments
of the Lender to the Borrower have been terminated, the Borrower will not,
without the Lender’s prior written consent:

 

5.1.     Indebtedness. Create, incur, assume or suffer to exist any indebtedness
for borrowed money other than the Loan and any subsequent indebtedness to the
Lender.

 

5.2.     Liens and Encumbrances. Create, assume, incur or permit to exist any
mortgage, pledge, encumbrance, security interest, lien or charge of any kind
upon any of its property, now owned or hereafter acquired, or acquire or agree
to acquire any kind of property subject to any conditional sales or other title
retention agreement.

 

5.3.     Guarantees. Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection.

 

5.4.     Loans or Advances. Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity.

 

5.5.     Merger or Transfer of Assets. Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired.

 

5.6.     Change in Business, Management or Ownership. Make or permit any change
in its form of organization, the nature of its business as carried on as of the
date hereof, in the composition of its current executive management, or in its
equity ownership.

 

5.7.     Dividends or Distributions. After the date of this Agreement, declare
or pay any dividends on or make any distribution with respect to any class of
its equity or ownership interest, or purchase, redeem, retire or otherwise
acquire any of its equity.

 

-5-

--------------------------------------------------------------------------------

 

 

5.8.     Acquisitions. Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity.

 

6.  Events of Default.  The occurrence of any of the following will be deemed to
be an Event of Default:

 

6.1.     Covenant Default. The Borrower shall default in the performance of any
of the covenants or agreements contained in this Agreement, subject to any
notice and cure period as provided in the Note.

 

6.2.     Breach of Warranty. Any Financial Statement, representation, warranty
or certificate made or furnished by the Borrower to the Lender in connection
with this Agreement shall be false, incorrect or incomplete when made.

 

6.3.     Other Default. The occurrence of a default or an event of default as
defined in the Note or in any of the other Loan Documents, or a breach of or a
default or event of default under any other agreement with the Lender or an
affiliate of the Lender. Upon the occurrence of an Event of Default, the Lender
will have all rights and remedies specified in the Note and the Loan Documents
and all rights and remedies (which are cumulative and not exclusive) available
under applicable law or in equity.

 

7.  Expenses.  The Borrower agrees to pay the Lender, upon the execution of this
Agreement, and otherwise on demand, all costs and expenses incurred by the
Lender in connection with any modifications to any of the Loan Documents, and
the collection of all of the Obligations, including but not limited to
enforcement actions relating to the Loan, whether through judicial proceedings
or otherwise, or in defending or prosecuting any actions or proceedings arising
out of or relating to this Agreement, including reasonable fees and expenses of
counsel, expenses for auditors, appraisers, consultants, lien searches,
recording and filing fees and taxes.

 

8.  Miscellaneous.

 

8.1.     Notices: All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to Lender at the
address set forth in the Note and to Borrower at the address set forth in the
Note, or to such other address as any party may give to the other for such
purpose in accordance with this section.

 

8.2.     Preservation of Rights.  No delay or omission on the Lender’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Lender’s action or inaction impair any such right or power. The Lender’s rights
and remedies hereunder are cumulative and not exclusive of any other rights or
remedies that the Lender may have under other agreements, at law or in equity.

 

8.3.     Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

8.4.     Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Borrower will entitle
the Borrower to any other or further notice or demand in the same, similar or
other circumstance.

 

-6-

--------------------------------------------------------------------------------

 

 

8.5.     Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

8.6.     Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart.

 

8.7.     Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns; provided, however, that neither the Borrower nor the Lender may
assign this Agreement in whole or in part without the other party’s prior
written consent.

 

8.8.     Interpretation. In this Agreement, unless the Lender and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or,” the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP.

 

8.9.     No Consequential Damages, Etc. Except for the Lender’s gross negligence
or intentional misconduct, the Lender will not be responsible for any damages,
consequential, incidental, special, punitive or otherwise, that may be incurred
or alleged by any person or entity, including the Borrower, as a result of this
Agreement, the other Loan Documents, the transactions contemplated hereby or
thereby, or the use of the proceeds of the Loan.

 

8.10.     Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the Lender and will be deemed to be made in the Commonwealth of
Massachusetts. This Agreement will be interpreted and the rights and liabilities
of the parties hereto determined in accordance with the laws of the commonwealth
of Massachusetts, excluding its conflict of laws rules. The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in Suffolk County, Massachusetts; provided that nothing contained in this
Agreement will prevent the Lender from bringing any action, enforcing any award
or judgment or exercising any rights against the Borrower individually, against
any security or against any property of the Borrower within any other county,
state or other foreign or domestic jurisdiction. The Lender and the Borrower
agree that the venue provided above is the most convenient forum for both the
Lender and the Borrower. The Borrower waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Agreement.

 

8.11.     WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. THE BORROWER AND THE LENDER ACKNOWLEDGE THAT THE
FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

-7-

--------------------------------------------------------------------------------

 

 

The Borrower acknowledges that its duly authorized officer has read and
understood all the provisions of this Agreement, including the waiver of jury
trial, and either has been advised by counsel as necessary or appropriate or has
declined to retain independent counsel.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

-8-

--------------------------------------------------------------------------------

 

 

THIS LOAN AGREEMENT has been executed and delivered on behalf of the Borrower
and the Lender, by their duly authorized officers, as of the date first written
above.

 

 

CANNASSIST, LLC,

a Massachusetts limited liability company

 

 

 

By: /s/ Jonathan Napoli               

Name: Jonathan Napoli

Title: Manager

 

 

 

 

CLS HOLDINGS USA, INC.,

a Nevada corporation

 

 

By: /s/ Jeffrey I. Binder               

Name: Jeffrey I. Binder

Title: Chairman and CEO

 

 

 

 

 

[Signature Page to Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.6

 

Title to Assets

 

None

 

 

 

 

-10-

--------------------------------------------------------------------------------

 

 

Schedule 3.7

 

Litigation

 

None

 

 

 

 

 

-11-

 

 

 